UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0981 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/10 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS NATURAL RESOURCES FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Natural Resources Fund June 30, 2011 (Unaudited) Common Stocks98.4% Shares Value ($) Energy75.3% Alpha Natural Resources 4,890 a 222,201 Anadarko Petroleum 16,060 1,232,766 Apache 9,410 1,161,100 Cabot Oil & Gas 5,680 376,641 Cameron International 7,930 a 398,800 Canadian Natural Resources 11,540 483,064 Cenovus Energy 5,380 202,611 Chevron 28,640 2,945,338 Concho Resources 1,640 a 150,634 ConocoPhillips 19,400 1,458,686 Consol Energy 6,210 301,061 Diamond Offshore Drilling 2,530 b 178,137 ENSCO, ADR 9,090 484,497 EOG Resources 8,250 862,537 EQT 6,170 324,048 Exxon Mobil 32,360 2,633,457 Halliburton 25,160 1,283,160 Helmerich & Payne 5,240 346,469 Marathon Oil 14,830 781,244 National Oilwell Varco 13,570 1,061,310 Newfield Exploration 9,210 a 626,464 Occidental Petroleum 18,000 1,872,720 Peabody Energy 6,710 395,286 PetroHawk Energy 12,310 a 303,688 Pioneer Natural Resources 1,870 167,496 Range Resources 6,030 334,665 Schlumberger 29,320 2,533,248 Spectra Energy 8,650 237,096 Suncor Energy 10,010 391,391 Transocean 7,944 512,865 Whiting Petroleum 2,417 a 137,551 Financial.5% Rayonier 2,380 c Industrials2.3% Fluor 5,630 364,036 Owens Corning 10,060 a 375,741 Materials20.3% Alcoa 38,010 602,838 Allied Nevada Gold 10,230 a 361,835 AptarGroup 7,220 377,895 AuRico Gold 35,240 a,b 387,288 Ball 10,770 414,214 BHP Billiton, ADR 4,510 b 426,781 Crown Holdings 11,900 a 461,958 Eagle Materials 13,400 373,458 Eastman Chemical 3,080 314,376 Freeport-McMoRan Copper & Gold 11,500 608,350 Goldcorp 19,370 934,990 MeadWestvaco 9,470 315,446 Temple-Inland 8,330 247,734 Thompson Creek Metals 13,020 a 129,940 Walter Energy 1,230 142,434 Yamana Gold 41,560 483,343 Total Common Stocks (cost $26,155,695) Other Investment1.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $561,000) 561,000 d Investment of Cash Collateral for Securities Loaned2.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $800,502) 800,502 d Total Investments (cost $27,517,197) 102.6% Liabilities, Less Cash and Receivables (2.6%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2011, the value of the fund's securities on loan was $792,801 and the value of the collateral held by the fund was $800,502. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At June 30, 2011, the aggregate cost of investment securities for income tax purposes was $27,517,197. Net unrealized appreciation on investments was $5,722,726 of which $6,150,948 related to appreciated investment securities and $428,222 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Energy 75.3 Materials 20.3 Money Market Investments 4.2 Industrials 2.3 Financial .5 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 27,954,516 - - Equity Securities - Foreign+ 3,923,904 - - Mutual Funds 1,361,502 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 19, 2011 By: /s/ James Windels James Windels Treasurer Date: August 19, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
